         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

                                              )
JABARI LYLES, on his own behalf and           )
on behalf of all others similarly situated,   )   Case No. 1:19-cv-3235
                                              )
       Plaintiff,                             )
                                              )   Hon. Richard D. Bennett
       v.                                     )
CHEGG, INC.,                                  )
                                              )
       Defendant.                             )
                                              )
                                              )

  DEFENDANT CHEGG, INC.’S REPLY MEMORANDUM IN SUPPORT OF ITS
MOTION TO COMPEL ARBITRATION AND DISMISS OR, ALTERNATIVELY, STAY

       Plaintiff does not dispute that, if the parties formed the Arbitration Agreement,1 then

Chegg’s Motion to Compel Arbitration and Dismiss or, Alternatively, Stay (the “Motion”) must

be granted.2 Nor does Plaintiff directly assert that he did not accept and agree to Chegg’s 2014

Terms of Use, which contained the Arbitration Agreement, when he created his Chegg.com

account on September 30, 2014. Instead, Plaintiff’s only argument in his Opposition to Chegg’s

Motion is that Chegg did not provide sufficient evidence about how Plaintiff accepted and agreed

to the 2014 Terms of Use for the Court to determine that the Arbitration Agreement was formed.



1
  Capitalized terms used in this Reply that are not defined herein have the meanings set forth in
the Memorandum In Support of Defendant’s Motion to Compel Arbitration and Dismiss or,
Alternatively, Stay, ECF 21-1 (“Memorandum” or “Mem.”).
2
  In particular, Plaintiff concedes that the Arbitration Agreement contains a “broad delegation
clause” mandating that issues of arbitrability be decided by the arbitrator. Opposition to
Defendant Chegg, Inc.’s Motion to Compel Arbitration (“Opposition” or “Opp’n”), ECF 23, 3
n.1.
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 2 of 14




        Plaintiff is wrong that such additional evidence is required. The declarations that Chegg

submitted in support of the Motion provide ample evidence that the parties formed the

Arbitration Agreement when Plaintiff registered for a Chegg.com account. Plaintiff does not

dispute the accuracy or authenticity of any of this evidence; nor does Plaintiff offer any evidence

of his own, by declaration or otherwise, that he did not agree to the 2014 Terms of Use. Because

Chegg has submitted evidence showing that the Arbitration Agreement was formed and Plaintiff

has submitted no evidence rebutting Chegg’s submission, Chegg has met its burden of showing

that the Arbitration Agreement was formed in accordance with Rule 56, and the Court should

grant the Motion without considering the additional issues raised in Plaintiff’s opposition.

        Even if the Court were to decide that something more than Chegg’s already-submitted

and undisputed evidence were necessary to show that the parties formed the Arbitration

Agreement, moreover, the result would not change. The webpage by which Plaintiff agreed to

the 2014 Terms of Use, as confirmed by evidence submitted herewith by Chegg, includes the

criteria that courts routinely recognize as sufficient to create a binding agreement, when—unlike

the case here—the existence of such a binding agreement is appropriately challenged. None of

Plaintiff’s authorities are to the contrary.

I.      ARGUMENT

        A.      The Motion, Memorandum, and Evidence in Support Set Forth Ample
                Evidence that the Parties Entered Into a Binding Arbitration Agreement.

        Notably, Plaintiff does not cite a single case in support of his assertion that “a company

attempting to compel a party to arbitration under a clickwrap or browsewrap agreement must

identify for the Court specifics related to the sign-up process and sign-up page in order to

identify how the clickwrap agreement or browsewrap agreement was disclosed to the user.”



                                               -2-
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 3 of 14




Opp’n at 6-7. Nor could he have, since such a requirement does not exist. As Plaintiff

elsewhere concedes, the question of whether Chegg met its burden to establish that the parties

formed the Arbitration Agreement is decided under Rule 56. Opp’n at 6; see also Grant-

Fletcher v. Collecto, Inc., No. CIV.A. RDB-13-3505, 2014 WL 1877410, at *3 (D. Md. May 9,

2014) (Bennett, J.) (“Where, as here, the formation or validity of the arbitration agreement is in

dispute, a motion to compel arbitration is treated as one for summary judgment.”). Under Rule

56, the Court “shall grant” Chegg’s Motion if “there is no genuine dispute as to any material fact

and [Chegg] is entitled to judgment as a matter of law.” Under this standard, a genuine dispute

as to a material fact only exists “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Grant-Fletcher, 2014 WL 1877410, at *3 (emphasis added)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       Consistent with the Rule 56 standard, where, as here, the party moving to compel

arbitration submits evidence showing that an agreement to arbitrate was formed,3 the party

opposing arbitration must “unequivocal[ly] den[y]” the existence of the agreement and “must



3
  As set forth in its Memorandum, Chegg supplied ample evidence, via declarations of two
Chegg employees, that the parties agreed to the 2014 Terms of Use, which contained the
Arbitration Agreement, when Plaintiff created his Chegg.com account. Mem. 2-5, 12. First,
Mr. Xu, a Director of Engineering for Chegg, explained that Chegg maintains records showing
both when users Chegg.com accounts and when those users accept and agree to the Chegg.com
Terms of Use. He further declared that those records identify only one Jabari Lyles, and that Mr.
Lyles created an account and agreed to the Chegg.com Terms of Use in place on September 30,
2014 at 11:48am. ECF 21-6, Xu Decl. ¶¶ 2-4. Second, Ms. Jewell, Vice President, Associate
General Counsel for Chegg, provided a true and correct copy of Internet Archive records
showing the Terms of Use posted on Chegg.com on September 30, 2014 at 11:48am. ECF 21-2,
Jewell Decl. ¶¶ 6-7, Ex. 1, 2. The 2014 Terms of Use in turn contain the Arbitration Agreement.
ECF 21-2, Jewell Decl. Ex. 1, 10. Plaintiff does not dispute either the accuracy or authenticity of
any of this evidence.



                                             -3-
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 4 of 14




produce ‘some evidence . . . to substantiate the denial’” if he hopes to have a chance of avoiding

arbitration on formation grounds. Focus Music Entm’t, LLC v. Streamify, LLC, No. CV ELH-18-

1241, 2018 WL 6423906, at *6 (D. Md. Dec. 5, 2018) (quoting Drews Distrib., Inc. v. Silicon

Gaming, Inc., 245 F.3d 347, 352, n.3 (4th Cir. 2001)). Plaintiff has done neither of these things.4

Here, then, since the only evidence before the Court indicates that the parties formed the

Arbitration Agreement, and this is the only issue that Plaintiff disputes in his opposition, the

Court should grant the Motion. See Hodgin v. UTC Fire & Sec. Ams. Corp., 885 F.3d 243, 252

(4th Cir. 2018) (granting summary judgment where non-moving party offered no record

evidence to dispute moving party’s evidence); see also Grant-Fletcher, 2014 WL 1877410, at *6

(holding that arbitration agreement was formed under the Rule 56 standard, even though the

plaintiff submitted an affidavit contesting formation, where evidence included in the plaintiff’s


4
  The Opposition merely states that Chegg failed to meets its burden and “[f]or this reason”
Plaintiff “contends that no arbitration agreement was formed between himself and Chegg when
he signed up and created an account on Chegg.com.” Opp’n at 2-3. Plaintiff does not
affirmatively deny that he agreed to the 2014 Terms of Use, which contained the Arbitration
Agreement. In particular, he does not assert that Chegg’s process for obtaining Plaintiff’s assent
to the 2014 Terms of Use was somehow inadequate or otherwise dispute the accuracy of any of
the evidence that Chegg submitted to demonstrate that the Arbitration Agreement was formed.
And there can be no question that Plaintiff has presented no evidence whatsoever—in the form
of a declaration or otherwise—suggesting that the Arbitration Agreement was not formed. While
irrelevant to the legal issue of whether Plaintiff has met his burden to rebut the evidence that
Chegg produced showing that an agreement to arbitrate was formed, it bears noting that, if
Plaintiff believed that Chegg’s process for obtaining his assent to the 2014 Terms of Use was
insufficient, nothing would have stopped him from raising that issue in the Opposition, since
information about that process, as it existed in September 2014, is publicly available and,
alternatively, could have been requested from Chegg during the meet and confer process in the
same way that Plaintiff requested (and received) a copy of the 2014 Terms of Use. See
Supplemental Declaration of Dana Jewell ISO Motion to Compel Arbitration and Dismiss or,
Alternatively, Stay (“Supp. Jewell Decl.”) ¶ 2 (providing Internet Archive links); ECF 21-7,
Visser Decl. ¶¶ 3-5; Supplemental Declaration of Michelle L. Visser ISO Motion to Compel
Arbitration and Dismiss or, Alternatively, Stay (“Supp. Visser Decl.”) ¶ 2.



                                             -4-
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 5 of 14




declaration was insufficient to create a genuine issue of material fact); LTVN Holdings LLC v.

Odeh, No. CIV. A. CCB-09-0789, 2009 WL 3736526, at *3-4 (D. Md. Nov. 5, 2009) (finding

clickwrap agreement enforceable without analyzing sufficiency of consent mechanism in

rejecting evidentiary challenge to personal jurisdiction).5

       The cases that Plaintiff cites to illustrate what factors courts sometimes consider when

formation of online arbitration agreements is challenged are not to the contrary. In Uber, the

Plaintiff submitted a declaration denying the formation of the agreement at issue, such that

further inquiry into whether he had sufficient notice of the online terms was appropriate. Meyer

v. Uber Techs., Inc., 868 F.3d 66, 71 (2d Cir. 2017) (plaintiff submitted evidence that he did not

recall seeing terms, following the hyperlink, or reading the terms). And Amazon was decided on

a motion to dismiss, where the court found that, under the Rule 12(b)(6) standard, certain

evidence that Amazon submitted via declaration was not properly before the court, such that the

only evidence supporting Amazon’s contention that an agreement to arbitrate was formed was

the website itself. Nicosia v. Amazon.com, Inc., 834 F.3d 220, 234-35 (2d Cir. 2016). Unlike in

Uber, Plaintiff has not submitted any evidence disputing that an agreement to arbitrate was

formed. And unlike in Amazon, the Rule 12(b)(6) motion to dismiss standard is inapplicable,

and Chegg has submitted evidence that is properly before the Court other than the website itself




5
 See also Baine v. Citibank, N.A., No. 1:18-CV-3024-AT-JSA, 2018 WL 6136792, at *7 (N.D.
Ga. Oct. 31, 2018), report and recommendation adopted, No. 1:18-CV-3024-AT, 2018 WL
7018640 (N.D. Ga. Dec. 13, 2018) (declaration of financial institution employee that exhibit to
declaration was operative agreement between the parties sufficient to establish formation of a
contract where opposing party offered no evidence to the contrary).



                                              -5-
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 6 of 14




showing that an agreement to arbitrate was formed.6 Under the Rule 56 standard that applies

here, the undisputed evidence that Chegg submitted when it filed its Motion shows that the

parties formed the Arbitration Agreement. The Court, accordingly, should grant Chegg’s Motion.

       B.      Even if Further Inquiry Were Required by Reason of Plaintiff’s Opposition,
               Further Evidence Reinforces that the Parties Entered into the 2014 Terms of
               Use, Which Contained the Arbitration Agreement.

       Even if Plaintiff had submitted some evidence disputing that he agreed to the 2014 Terms

of Use (he did not), such that further inquiry into the issue of mutual assent were warranted (it is

not), the result of such an inquiry would affirm that Plaintiff agreed to the 2014 Terms of Use.

Contrary to Plaintiff’s contention,7 the required assent in the context of online agreements need




6
  Plaintiff’s other authorities in support of his general assertion that Chegg has the burden of
establishing formation are similarly inapposite. In Three Valleys, the Ninth Circuit merely found
that the question of whether an arbitration agreement was formed is for the court, rather than the
arbitrator, a point which Chegg does not challenge here. Three Valleys Mun. Water Dist. v. E.F.
Hutton & Co., 925 F.2d 1136, 1142 (9th Cir. 1991). In Opals, the court considered the factually
irrelevant situation of parties executing different versions of agreements and consequently not
reaching a meeting of the minds. See Opals on Ice Lingerie v. Bodylines Inc., 320 F.3d 362, 372
(2d Cir. 2003). In Shaffer, the court merely found that an employer could not compel arbitration
of a dispute with an employee based on the employee’s signed acknowledgement of an
alternative dispute resolution program that did not expressly reference arbitration. Shaffer v.
ACS Gov't Servs., Inc., 321 F. Supp. 2d 682, 688 (D. Md. 2004). Plaintiff has conceded here, as
he must, that the Arbitration Agreement clearly references arbitration, and specifically delegates
issues of arbitrability to the arbitrator. See Opp’n at 3 n.1. Finally, Par-Knit reinforces the
shortcomings in Plaintiff’s Opposition, as the plaintiff there supported his denial by affidavit.
Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 55 (3d Cir. 1980).
7
  See Opp’n at 7. While the court in Uber did suggest that the existence of “text that is
highlighted in blue and underlined” would put a consumer on sufficient notice of hyperlinked
contractual terms, it by no means found that this is the only means to do so. Uber, 868 F.3d at
79 (analyzing webpage as a whole and concluding that Uber provided reasonably conspicuous
notice of the Terms of Service at issue in that case). Similarly, the court in Amazon found that
the plaintiff in that case was not on sufficient notice of the agreement to arbitrate after
determining that notice was not “conspicuous in light of the whole webpage.” 834 F.3d at 237.



                                              -6-
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 7 of 14




not take any particular form; rather, courts “apply traditional principles of contract law and focus

on whether the plaintiff had reasonable notice of and manifested assent to the online agreement.”

CoStar Realty Info., Inc. v. Field, 612 F. Supp. 2d 660, 669 (D. Md. 2009); cf. Grant-Fletcher,

2014 WL 1877410, at *7, n.2 (finding agreement to arbitrate formed where party opposing

arbitration “was made aware of, and had access to, the [t]erms of [s]ervice containing the

arbitration clause”). As the cases that Plaintiff himself cites make clear, in the online context,

actual notice is not required. Rather, courts focus on whether the online user was on inquiry

notice of the agreement. Uber, 868 F.3d at 75 (explaining “click” can signify acceptance of

contract where site gives user “reasonable notice that click will manifest assent”) (quotation

omitted); Amazon, 834 F.3d at 232 (assent may be accomplished where user “knows or has

reason to know that the other party may infer from his conduct that he assents”) (quotation

omitted). Where an online user is on inquiry notice of the agreement and the steps that will

result in acceptance of such agreement, an action by the user to take such steps will suffice to

show manifestation of assent. See Uber, 868 F.3d at 79-80 (finding assent “unambiguous”

where, based on the “objectively reasonable notice of the terms,” a “reasonable user would know

that by clicking the registration button, he was agreeing to the terms and conditions accessible

via the hyperlink, whether he clicked on the hyperlink or not”).

        Here, Plaintiff was put on inquiry notice of, and assented to, the 2014 Terms of Use

through a standard online account creation mechanism that courts routinely have held is




                                              -7-
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 8 of 14




sufficient to create a binding agreement. The picture below shows the webpage where Plaintiff

created his Chegg.com account and agreed to the 2014 Terms of Use.8




8
  Consideration of this additional evidence is appropriate since the evidence addresses arguments
raised in the Opposition. See Allen v. Enabling Techs. Corp., No. CV WMN-14-4033, 2016 U.S.
Dist. LEXIS 106005, at *12 (D. Md. Aug. 11, 2016) (“nothing in the Federal Rules of Civil
Procedure forbids a movant from making supplemental record submissions in a reply brief to
rebut specific arguments raised in an opposition”). It is especially warranted here since Plaintiff
never raised the possibility of a challenge to the Arbitration Agreement based on how Chegg’s
website was designed during the meet and confer process. As set forth in Chegg’s Memorandum
and supporting declaration of Ms. Visser, during the meet and confer process, Plaintiff never
disputed that he agreed to be bound by the 2014 Terms of Use when he created his Chegg.com
account. Visser Decl. ¶¶ 3-5. If anything, the meet and confer process suggested that Plaintiff
acknowledged he agreed to the 2014 Terms of Use, insofar as Plaintiff’s counsel requested a
copy of the 2014 Terms of Use but did not request any information about how Plaintiff agreed to
the 2014 Terms of Use or how the 2014 Terms of Use were disclosed on the website. Visser
Decl. ¶¶ 3-5; Supp. Visser Decl. ¶ 2.



                                             -8-
         Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 9 of 14




Supp. Jewell Decl. ¶¶ 2-3; id. Ex. 4. The picture below shows the same webpage when the user

puts his curser over the word “Terms”:




Supp. Jewell Decl. ¶ 4, Ex. 6. As set forth in these pictures, directly under the “Sign up” button,

Chegg put Plaintiff on notice that “[b]y clicking ‘Sign up’ [he] agree[d] to the Terms.”9

       Courts frequently have found that online users are on sufficient inquiry notice of online

terms of use agreements when, as is the case here, a user is presented with a page that requests

user information and contains a button to create an account (or take some other action) in close

proximity to text explaining that by clicking the button, the user agrees to the applicable terms of


9
 Clicking on the “Terms” hyperlink on this page brought the user to the 2014 Terms of Use.
Supp. Jewell Decl. ¶ 4, Ex. 6.



                                              -9-
        Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 10 of 14




use.10 The existence of adequate inquiry notice is underscored here by (i) the word “Terms”

being emphasized through bold text and, when a user scrolls over the word with his curser,

through underlined text (Supp. Jewell Decl. ¶ 4, Ex. 6), and (ii) the account creation button and

sentence explaining the implication of clicking this button being presented on an uncluttered

page, in immediate proximity to the account creation button.11 Accordingly, by clicking “Sign

up,” Plaintiff manifested assent to the 2014 Terms of Use and the Arbitration Agreement therein.

See Uber, 868 F.3d at 80; see also supra nn. 10-11.

       The enforceability of the mechanism used here by the parties is reinforced by the cases

cited by Plaintiff. In Uber, the court found that the applicable account creation mechanism

sufficed to form an enforceable contract because, like the mechanism here, it was “uncluttered,”




10
   See, e.g., Cordas v. Uber Techs., Inc., 228 F. Supp. 3d 985, 990 (N.D. Cal. 2017) (sufficient
notice where text stating “[b]y creating an Uber account, you agree to the Terms & Conditions”
was on the same screen as the “DONE” button that users were required to click to create a new
account); Starke v. Gilt Groupe, Inc., No. 13 CIV. 5497 LLS, 2014 WL 1652225, at *1-3
(S.D.N.Y. Apr. 24, 2014) (sufficient notice where the “sign-up box” stated that “the consumer
will become a Gilt member and agrees to be bound by the ‘Terms of Membership’”); DeVries v.
Experian Info. Sols., Inc., No. 16-CV-02953-WHO, 2017 WL 733096, at *6 (N.D. Cal. Feb. 24,
2017) (sufficient notice where “[t]he text containing the Terms and Conditions hyperlink was
located directly above [the Submit Secure Purchase] button and indicated that clicking “Submit
Secure Purchase” constituted acceptance of those terms”).
11
   See, e.g., Fteja v. Facebook, Inc., 841 F. Supp. 2d 829, 835, 840 (S.D.N.Y. 2012) (sufficient
notice where sentence indicating assent with hyperlink to the terms was “immediately below”
“Sign Up” button); Crawford v. Beachbody, LLC, No. 14CV1583-GPC KSC, 2014 WL
6606563, at *3 (S.D. Cal. Nov. 5, 2014) (sufficient notice where button “immediately above”
sentence that “[b]y clicking Place Order below, you are agreeing that you have read and
understand the Beachbody Purchase Terms and Conditions” and links were emphasized); Sultan
v. Coinbase, Inc., 354 F. Supp. 3d 156, 161 (E.D.N.Y. 2019) (sufficient notice where “entire
screen is visible at once” and had “a minimalist layout and no distractions”) (quotation omitted).



                                             - 10 -
        Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 11 of 14




it contained a nearly identical warning regarding the implications of creating an account,12 it

placed this warning “directly below” the account creation button, “the entire screen [was] visible

at once,” and the linked text was emphasized. See Uber, 868 F.3d at 78. In Amazon, the court

found that “reasonable minds could disagree” that the applicable purchase completion

mechanism sufficed to form an enforceable contract because, unlike the mechanism here, (i) the

order confirmation page at issue was cluttered, containing an order summary, billing and

shipping information, payment information, and 15-25 other links; and (ii) the language stating

that “[b]y placing your order, you agree to Amazon.com’s privacy notice and conditions of

use”—which included the agreement to arbitrate—was not near the “Place your order” button.

See Amazon, 834 F.3d at 236-37. Thus, Plaintiff’s cases merely reinforce that, to the extent that

Chegg’s account creation mechanism is properly before Court on this Motion, it was sufficient to

bind the parties to the 2014 Terms of Use and Arbitration Agreement therein.

       C.      The Court Should Compel Individual Arbitration and Dismiss the Litigation.

       Plaintiff concedes that the Fourth Circuit, and district courts in this Circuit following the

Fourth Circuit’s lead, have dismissed cases referred to arbitration where there is nothing left for

the court decide. See Opp’n at 8 n.2; see also Mem. at 16 (collecting cases). Katz, a Second

Circuit case cited by Plaintiff, acknowledged that the Fourth Circuit has permitted district courts

to dismiss actions that are subject to arbitration. Katz v. Cellco P'ship, 794 F.3d 341, 345 (2d

Cir. 2015). While the Second Circuit in Katz finds a different rule to be applicable in the Second

Circuit, that ruling has no effect on the Fourth Circuit authority and subsequent persuasive


12
   The text of the warning in Uber was “[b]y creating an Uber account, you agree to the
TERMS OF SERVICE & PRIVACY POLICY.” Uber, 868 F.3d at 71.



                                             - 11 -
        Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 12 of 14




district court cases holding that dismissal is appropriate in such cases.13 Dismissal thus remains

appropriate here because, once the Court finds that the parties entered into the 2014 Terms of

Use, which contained the Arbitration Agreement, there will be nothing left for the Court to

decide. Alternatively, the entire litigation should be stayed pending the conclusion of arbitration.

See 9 U.S.C. § 3.

II.    CONCLUSION

       For the reasons set forth above and in the Memorandum, Chegg respectfully requests that

the Court grant its Motion to Compel Arbitration and Dismiss or, Alternatively, Stay.




13
  In the Aggarao case cited by Plaintiff, the Fourth Circuit acknowledges some tension in Fourth
Circuit precedent in this area but expressly declined to resolve that tension because the issues in
that case were “not all subject to arbitration,” such that was dismissal would not be a proper
under the Fourth Circuit Choice Hotels decision that sanctioned dismissal. Aggarao v. MOL
Ship Mgmt. Co., 675 F.3d 355, 376 & n.18 (4th Cir. 2012). Since Aggarao, district courts in the
Fourth Circuit have continued to dismiss cases referred to arbitration where there is nothing left
for the Court decide. See Mem. at 16 (collecting cases).



                                              - 12 -
       Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 13 of 14




Dated: January 13, 2020              Respectfully submitted,


                                             /s/ Jonathan A. Direnfeld
                                     Jonathan A. Direnfeld (Bar No. 28859)
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     1152 15th Street, N.W.
                                     Washington, D.C. 20005
                                     jdirenfeld@orrick.com
                                     Telephone: (202) 339-8614

                                     Douglas H. Meal (Bar No. 811810)
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     222 Berkeley Street, Suite 2000
                                     Boston, MA 02116
                                     dmeal@orrick.com
                                     Telephone: (617) 880-1880

                                     Michelle Visser (Bar No. 811806)
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     405 Howard Street
                                     San Francisco, CA 94105
                                     mvisser@orrick.com
                                     Telephone: (415) 773-5518

                                     David Cohen (Bar No. 811803)
                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                     51 West 52nd Street
                                     New York, NY 10019
                                     david.cohen@orrick.com
                                     Telephone: (212) 506-3566


                                     Attorneys for Defendant Chegg, Inc.




                                   - 13 -
      Case 1:19-cv-03235-RDB Document 24 Filed 01/13/20 Page 14 of 14




                              CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2020, a copy of the foregoing document was filed

electronically and is available for viewing from the Court’s ECF system. Notice of this filing

will be sent to counsel of record via the Court’s ECF system.



                                                           /s/ Jonathan A. Direnfeld
                                                              Jonathan A. Direnfeld




                                           - 14 -
